       Case 1:15-cv-06549-CM-RWL Document 253 Filed 03/14/19 Page 1 of 2
                                                                                      



                                          
      
   Peter Saffirstein 
   Direct Diial: 212‐201‐284
                           45 
   psafirstein@safirsteinmmetcalf.com 
 

                                                                      M
                                                                      March 14, 20019


VIA CM
     M/ECF

The Honorable Colleeen McMahoon
United States Districct Judge
Daniel Paatrick Moynnihan Unitedd States Courrthouse
500 Pearrl Street
New Yorrk, New Yorrk 10007


Re:      Sergeants Beenevolent Asssoc. Health
         S                                  h & Welfare Fund, et al.. v. Actavis, PLC, et al,
         C
         Case No. 1:15-CV-065499-CM (S.D.N.Y.)

Dear Juddge McMaho
                 on:
        W write to inform the Court
        We                      C      that a separate mediation
                                                        m           bettween the Inndirect Purchaser
Plaintiff and the Gen
                    neric Defendants is schedduled for Appril 3 and posssibly April 4, 2019.


                                                       Resppectfully subbmitted,

                                                       /s/ Peter
                                                           P     Safirsttein
                                                       Petter Safirsteinn
                                                       Elizzabeth Metccalf
                                                       SAFFIRSTEIN METCALF LL       LP
                                                       Thee Empire Staate Building
                                                       3500 Fifth Avennue, Suite 59960
                                                       New w York, NY Y 10118
                                                       Tellephone: (212) 201-28455
                                                       PSaafirstein@SaafirsteinMetcalf.com
                                                       EMMetcalf@Safi   firsteinmetcaalf.com

                                                       /s/ Marvin
                                                           M       A. Miller
                                                                      M
                                                       Maarvin A. Milller
                                                       Lorri A. Fanningg
                                                       MILLER LAW LLC L
                                                       1155 South LaSaalle Street,
                                                       Suiite 2910
                                                       Chiicago, IL 60603

_______ __________  _________________________________________ _________________________  
Safirstein
         n Metcalf LL
                    LP The Emp            uilding, 350 Fifth Ave., 59
                              pire State Bu                                    w York, NY 10118
                                                                   5 th Fl., New
      Case 1:15-cv-06549-CM-RWL Document 253 Filed 03/14/19 Page 2 of 2
                                                                             March 14, 2019
                                                                                     Page 2
                                                                                              
                                                  Telephone: (312) 332-3400
                                                  MMiller@millerlawllc.com
                                                  LFanning@millerlawllc.com

                                                  Counsel for Plaintiff




cc: Jonathan Marks (via email)
   All counsel of record (via ECF)




_____________________________________________________________________________  
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
